— Appeal by defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered June 29, 1982, convicting him of rape in the first degree, rape in the third degree, sodomy in the first degree, sodomy in the third degree, and sexual abuse in the first degree, upon a jury verdict, and imposing sentence. 11 Judgment affirmed. 11 On the basis of the present record, we cannot conclude that defendant was denied effective assistance of counsel. Most of the alleged errors raised by defendant involve attacks on defense counsel’s trial strategy, which, although unsuccessful, was well founded. It is well established that “trial tactics which terminate unsuccessfully do not automatically indicate ineffectiveness” of counsel (People v Baldi, 54 NY2d 137, 146; People v Jackson, 52 NY2d 1027; People v Montgomery, 101 AD2d 893; People v Morris, 100 AD2d 630; cf. Strickland v Washington, 466 US_, 104 S Ct 2052). In addition, defendant’s contention that defense counsel failed to call two potential alibi witnesses and failed to properly prepare defendant for trial are not supported by the trial record. These claims would be more properly raised in a postjudgment motion made pursuant to CPL 440.10, at which time additional background facts could be developed (see People v Love, 57 NY2d 998; People v Brown, 45 NY2d 852). H We have reviewed defendant’s other contentions and find them to be without merit. Lazer, J. P., Brown, Boyers and Fiber, JJ., concur.